        Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 1 of 6


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

DETRICH BATTLE,                             )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:20-cv-63 (MTT)
                                            )
GEORGIA DEPARTMENT OF                       )
CORRECTIONS,                                )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                        ORDER

      On January 8, 2021, the Court granted in part and denied in part Defendant

Georgia Department of Corrections’s motion to dismiss. See generally Doc. 36. The

Court granted the motion as to the claims against the individual defendants and the

claims under Title I of the Americans with Disabilities Act (ADA), but denied the motion

as to the retaliation claim against GDC. Defendant GDC now moves for judgment on

the pleadings on the retaliation claim. For the following reasons, that motion (Doc. 50)

is GRANTED.

                                     I. STANDARD

      Pursuant to Fed. R. Civ. P. 12(c), “[a]fter the pleadings are closed—but early

enough not to delay trial—a party may move for judgment on the pleadings.” “Judgment

on the pleadings is appropriate when there are no material facts in dispute and the

moving party is entitled to judgment as a matter of law.” Douglas Asphalt Co. v. Qore,

Inc., 541 F.3d 1269, 1273 (11th Cir. 2008) (citing Cannon v. City of W. Palm Beach, 250

F.3d 1299, 1301 (11th Cir. 2001)). A motion for judgment on the pleadings is governed
         Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 2 of 6


by the same standard as a Rule 12(b)(6) motion. See Mergens v. Dreyfoos, 166 F.3d

1114, 1117 (11th Cir. 1999) (“When reviewing judgment on the pleadings, we must take

the facts alleged in the complaint as true and view them in the light most favorable to

the non-moving party.”).

       To avoid dismissal pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). At the motion to dismiss stage, “all well-pleaded facts are accepted as

true, and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir.

2011) (internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Patel v.

Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations

omitted).

                                       II. DISCUSSION

A. Exhaustion

       GDC first argues that claim is barred by failure to exhaust remedies with the

Equal Employment Opportunity Commission (EEOC) and by Eleventh Amendment

immunity. Doc. 50-1 at 1. Plaintiffs proceeding under the ADA must exhaust their



                                                  -2-
           Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 3 of 6


administrative remedies by filing a charge with the EEOC before bringing their claims in

federal court. See 42 U.S.C. § 12117(a) (incorporating 42 U.S.C. § 2000e-5); Duble v.

FedEx Ground Package Sys., Inc., 572 Fed. App’x 889, 892 (11th Cir. 2014) (applying

the Title VII exhaustion requirement to an ADA claim) (citations omitted). The defense

of failure to exhaust non-judicial remedies raises a matter in abatement. Bryant v. Rich,

530 F.3d 1368, 1374–75 (11th Cir. 2008) (citations omitted). As in the case of other

matters in abatement, e.g. jurisdiction, venue, and service of process, a district court

may—indeed, necessarily must—consider facts outside the pleadings and resolve

factual disputes to determine whether an exhaustion defense has merit “so long as the

factual disputes do not decide the merits and the parties have sufficient opportunity to

develop a record.” Id. at 1376 (citations omitted). See also, e.g., Snow v. Cirrus Educ.

Grp., No. 5:17-CV-208, 2017 WL 6001502, at *3 (M.D. Ga. Dec. 4, 2017); Akkasha v.

Bloomingdale's, Inc., 2019 WL 7480652, at *3 (S.D. Fla. Dec. 18, 2019). Plaintiffs who

allege disability discrimination by their employers bear “the burden of proving all

conditions precedent to filing suit....” Maynard v. Pneumatic Prods. Corp., 256 F.3d

1259, 1262 (11th Cir. 2001). Thus, Battle must show that he exhausted his retaliation

claim.

         In its brief, GDC argues only that Battle “d[id] not allege retaliation in his October

19, 2018, EEOC charge number 410-2018-07697.” Doc. 50-1 at 4. That is true.

Charge number 410-2018-07697, attached to Battle’s complaint, was filed in October

2018 and alleged discrimination that occurred in April 2018. Doc. 5-1 at 7. Based on a

letter Battle attached to his complaint, that charge was prepared for him by the EEOC.

Docs. 5-1 at 7, 23. Whoever prepared the charge checked the box for disability

discrimination and alleged disability discrimination in violation of Title I of the ADA. Id.



                                                   -3-
          Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 4 of 6


at 7. That person did not check the box labeled “Retaliation” or describe protected

activity or retaliatory conduct in the charge. Id.

       On the other hand, the Eleventh Circuit has held that claims not explicitly

presented to the EEOC—as Battle’s retaliation claim was not explicitly presented—can

still be “exhausted” under certain circumstances. It is not clear to the Court, however,

exactly what those circumstances are.

       The Circuit has held that “judicial claims are allowed if they amplify, clarify, or

more clearly focus the allegations in the EEOC complaint, but has cautioned that

allegations of new acts of discrimination are inappropriate.” Gregory v. Georgia Dep't of

Hum. Res., 355 F.3d 1277, 1279–80 (11th Cir. 2004) (internal quotation marks and

citation omitted); Batson v. Salvation Army, 897 F.3d 1320, 1327 (11th Cir. 2018).

Battle’s retaliation claim does not amplify, clarify, or more clearly focus his disability

discrimination claims. Nothing in the charge is amplified, clarified, or focused by Battle’s

retaliation claim. It is a different theory of liability alleging a different discriminatory

motive.

       The Circuit has also held that a “plaintiff's judicial complaint is limited by the

scope of the EEOC investigation which can reasonably be expected to grow out of the

charge of discrimination.” Gregory, 355 F.3d at 1280 (internal quotation marks and

citation omitted). The Court has little expertise on the scope of EEOC investigations in

response to a particular charge. Still, it seems that an EEOC investigation into the

circumstances alleged in Battle’s charge would have revealed the factual basis of

Battle’s retaliation claim: Both the charge and the retaliation claim concern the

circumstances of his termination.




                                                   -4-
          Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 5 of 6


        The Circuit has also held that “[t]he proper inquiry” for this issue “is whether [the]

complaint was like or related to, or grew out of, the allegations contained in [the] EEOC

charge.” Id.; Batson, 897 F.3d at 1328. Unquestionably Battle’s retaliation claim is

“related to” the allegations in his charge—at least to some degree—and therefore

seems to satisfy that particular version of the standard.

        In short, it is far from clear what the appropriate standard is for determining when

claims not explicitly presented to the EEOC were nonetheless exhausted. GDC’s briefs

do not adequately develop the issue. GDC has not shown it is entitled to judgment on

this defense.

B. Sovereign Immunity

        GDC also argues it is entitled to sovereign immunity. Doc. 50-1 at 5-6.

Congress may abrogate state sovereign immunity when it acts pursuant to a valid grant

of constitutional authority. 1 Bd. of Trustees of Univ. of Alabama v. Garrett, 531 U.S.

356, 363 (2001). The Supreme Court has concluded that “Congress may subject

nonconsenting States to suit in federal court when it does so pursuant to a valid

exercise of its § 5 power. . . . Accordingly, the ADA can apply to the States only to the

extent that the statute is appropriate § 5 legislation.” Id. at 364. In Garrett the Supreme

Court clearly held that Title I of the ADA does not abrogate state sovereign immunity.

Garrett, 531 U.S. at 360 (“such suits are barred by the Eleventh Amendment”).

        As to Title V, “[n]o controlling authority has addressed the issue of whether

Eleventh Amendment immunity extends to Title V retaliation claims. However, courts in

this circuit have been unanimous in extending the reasoning of Garrett to Title V, so



1In addition, a statute must express a clear intent to abrogate state sovereign immunity. In the ADA,
Congress expressed a clear intent to abrogate. United States v. Georgia, 546 U.S. 151, 154 (2006).


                                                       -5-
             Case 5:20-cv-00063-MTT Document 56 Filed 08/26/21 Page 6 of 6


long as the underlying allegation concerns Title I.” Defee v. Allen, 2018 WL 11251598,

at *5 (M.D. Ga. May 24, 2018) (quotation marks and citation omitted); see also Marx v.

Georgia Dep’t of Corr., 2013 WL 5347395, at *3 (M.D. Ga. Sept. 23, 2013); Nelson v.

Jackson, 2015 WL 13545487, at *11 (N.D. Ga. Mar. 31, 2015), report and

recommendation adopted, 2015 WL 13546505 (N.D. Ga. Apr. 21, 2015); Lucas v. State

of Alabama Dep’t of Pub. Health, 2016 WL 335547, at *4 (M.D. Ala. Jan. 7, 2016),

report and recommendation adopted, 2016 WL 344965 (M.D. Ala. Jan. 27, 2016);

Marsh v. Georgia Dep’t of Behav. & Health Developmental Disabilities, 2011 WL

806423, at *4 (S.D. Ga. Feb. 14, 2011), report and recommendation adopted, 2011 WL

806658 (S.D. Ga. Mar. 2, 2011). Here, the underlying allegation concerns Title I, so

sovereign immunity bars Battle’s claim. 2

                                              III. CONCLUSION

           For the reasons noted above, GDC’s motion for judgment on the pleadings (Doc.

50) is GRANTED.

           SO ORDERED, this 26th day of August, 2021.

                                                            S/ Marc T. Treadwell
                                                            MARC T. TREADWELL, CHIEF JUDGE
                                                            UNITED STATES DISTRICT COURT




2   Battle does not seek injunctive relief. Doc. 5 at 8.


                                                           -6-
